Case 3:18-cv-00966-SMY Document 149 Filed 11/08/19 Page 1 of 3 Page ID #2606



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD ) CASE NO. 3:18-CV-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

   DEFENDANTS YUKE’S CO., LTD. AND YUKE’S LA, INC.’S JOINDER IN TAKE-
  TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K SPORTS, INC. AND
  VISUAL CONCEPTS ENTERTAINMENT’S MOTION FOR SUMMARY JUDGMENT

        On October 23, 2018, Defendants Yuke’s Co., Ltd. and Yuke’s LA, Inc. (together,

 “Yuke’s”) moved to dismiss the Complaint in the above-captioned litigation because this Court

 lacks personal jurisdiction over Yuke’s. Dkt. No. 90. Yuke’s files this motion to preserve all

 such arguments as set forth in its motion to dismiss. In addition, in the event that Yuke’s motion

 to dismiss is denied, Yuke’s, by and through the undersigned counsel, hereby moves this Court

 in the alternative for an order pursuant to Federal Rule of Civil Procedure 56 on all claims set

 forth in Plaintiff Catherine Alexander’s complaint by incorporating and joining the motion filed

 by Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts

 Entertainment. Dkt. No. 141.
Case 3:18-cv-00966-SMY Document 149 Filed 11/08/19 Page 2 of 3 Page ID #2607



Dated: November 8, 2019          Respectfully submitted,

                                 /s/ Dale M. Cendali
                                 Dale M. Cendali (admitted pro hac vice)
                                 Joshua L. Simmons (admitted pro hac vice)
                                 Christopher T. Ilardi (admitted pro hac vice)
                                 Miranda D. Means (admitted pro hac vice)
                                 Kirkland & Ellis LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone: (212) 446-4800
                                 dale.cendali@kirkland.com
                                 joshua.simmons@kirkland.com
                                 chris.ilardi@kirkland.com
                                 miranda.means@kirkland.com

                                 Michael J. Nester (#02037211)
                                 Donovan Rose Nester P.C.
                                 15 North 1st Street, Suite A
                                 Belleville, Illinois 62220
                                 Telephone: (618) 212-6500
                                 mnester@drnpc.com

                                 Attorneys for Defendants Yuke’s Co., Ltd. and
                                 Yuke’s LA, Inc.




                                     2
Case 3:18-cv-00966-SMY Document 149 Filed 11/08/19 Page 3 of 3 Page ID #2608



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST. LOUIS DIVISION

CATHERINE ALEXANDER,                   )
                                       )
                  Plaintiff,           )
                                       )
     -vs-                              )
                                       )
TAKE-TWO INTERACTIVE SOFTWARE, INC., )
2K GAMES, INC.; 2K SPORTS, INC.; WORLD )          CASE NO. 3:18-CV-966-SMY-MAB
WRESTLING ENTERTAINMENT, INC.;         )
VISUAL CONCEPTS ENTERTAINMENT;         )
YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                       )
                                       )
                  Defendants.          )

                              CERTIFICATE OF SERVICE

         I hereby certify that on November 8, 2019, I electronically filed the foregoing
 Defendants Yuke’s Co., Ltd. and Yuke’s LA, Inc.’s Joinder in Take-Two Interactive
 Software, Inc., 2K Games, Inc., 2K Sports, Inc. and Visual Concepts Entertainment’s
 Motion for Summary Judgment with the Clerk of the Court using the CM/ECF system, which
 will send notification of such filing to the following:

                 Anthony G. Simon            asimon@simonlawpc.com
                 Benjamin R. Askew           baskew@simonlawpc.com
                 Anthony R. Friedman         afriedman@simonlawpc.com
                 Carrie L. Roseman           croseman@simonlawpc.com
                 R. Seth Crompton            scrompton@allfela.com
                 Tracey Blasa                tblasa@allfela.com
                 Jerry McDevitt              jerry.mcdevitt@klgates.com
                 Curtis Krasik               curtis.krasik@klgates.com


                                               /s/ Dale M. Cendali
                                               Dale M. Cendali (admitted pro hac vice)
                                               Kirkland & Ellis LLP
                                               601 Lexington Avenue
                                               New York, New York 10022

                                               Attorneys for Defendants Yuke’s Co., Ltd. and
                                               Yuke’s LA, Inc.
